NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30146

                Plaintiff-Appellee,             D.C. No. 4:14-cr-06034-WFN-1

 v.

JOSHUA NICHOLAS HIGGINS,                        MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                     for the Eastern District of Washington
                 Wm. Fremming Nielsen, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Joshua Nicholas Higgins appeals pro se from the district court’s order

denying his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      As an initial matter, the government contends that venue in the district court


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
was improper. We disagree. In light of Higgins’s pro se status and the arguments

raised in his motion, the district court permissibly construed his motion as a

request for compassionate release under 18 U.S.C. § 3582(c)(1) and, as such, his

motion was properly filed in the Eastern District of Washington. See 18 U.S.C.

§ 3582.

      Turning to the merits, Higgins contends that he is entitled to compassionate

release because his medical conditions subject him to greater risk of illness should

he contract COVID-19 and because of the high number of COVID-19 infections at

his facility.1 The district court did not abuse its discretion in denying relief. See

United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021). The district court

considered Higgins’s medical conditions, the conditions at his facility, and his

family circumstances,2 and reasonably concluded that Higgins had not

demonstrated “extraordinary and compelling reasons” for release. See 18 U.S.C.

§ 3582(c)(1)(A)(i).

      AFFIRMED.



1
 Higgins’s filing at Docket Entry No. 5 is treated as a motion to supplement his
opening brief. So treated, the motion is granted. The filing has been considered.
2
  In the district court, Higgins cited his parents’ serious health issues as an
independent reason to grant compassionate release. The government contends that
Higgins waived this argument by failing to renew it on appeal. We need not
resolve this question because our conclusion is the same whether or not we
consider the circumstances of Higgins’s parents.

                                           2                                     20-30146